[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                       MAY 16, 2008
                                                    THOMAS K. KAHN
                              No. 07-13985
                                                         CLERK
                          Non-Argument Calendar
                        ________________________

                    D. C. Docket No. 02-00035-CR-3-LAC

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                   versus

JEAN MICHAEL SANTIAGUE,
a.k.a. Emmanuel Reid,

                                                    Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (May 16, 2008)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

     Gwendolyn Spivey, appointed counsel for Jean Michael Santiague, has filed
a motion to withdraw on appeal supported by a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d. 493 (1967). Our

independent review of the record reveals that counsel’s assessment of the relative

merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED and Santiague’s conviction and sentence are AFFIRMED.




                                         2